     Case 7:17-cr-00506-NSR Document 270 Filed 04/02/20 Page 1 of 2



                       LAW OFFICE OF ANTHONY CECUTTI
                             217 Broadway, Suite 707
                            New York, New York 10007
                              Phone: (212) 619-3730
                               Cell: (917) 741-1837
                               Fax: (212) 962-5037
                            anthonycecutti@gmail.com


                                       April 2, 2020


BY ELECTRONIC MAIL
The Honorable Nelson S. Roman
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150


                 Re: United States v. Markel Green; 17 Cr. 506 (NSR)

Dear Judge Roman:

       I represent Markel Green in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
September 7, 2017. Mr. Green is named in a multi-count indictment that charges him and
11 others with participating in a racketeering conspiracy, in violation of 18 U.SC. Section
1962(d) and a homicide, in violation of 18 U.S.C. Section 1959(a)(1). After months of
negotiations, Mr. Green pleaded guilty on January 8, 2020 to a two-count superseding
information, which included his participation in a homicide that occurred on December 23,
2012. He faces a maximum sentence of 25 years’ incarceration. Sentencing is presently
scheduled for April 17, 2020.

        The purpose of this application is to respectfully request that the Court adjourn
sentencing until after June 1, 2020. In light of the COVID-19 pandemic, our preparation
for sentencing has been significantly impacted. Orange County Jail (“OCJ), where Mr.
Green is detained, suspended visits on March 7, 2020. While OCJ has video-conferencing,
we have been unable to utilize this service because of technical issues with the video-
conferencing equipment in Mr. Green’s housing unit. Additionally, we have been unable
to conduct in-person interviews in Poughkeepsie with Mr. Green’s family members and
others who have relevant sentencing information.

         I have discussed this request with Probation Officer Sara Willette and asked her to
delay the final disclosure of the pre-sentence report as we have been unable to discuss the
initial draft with Mr. Green. Should the Court grant the instant request, I also respectfully
     Case 7:17-cr-00506-NSR Document 270 Filed 04/02/20 Page 2 of 2



request that the date for the final disclosure of the pre-sentence report be extended to
three weeks before the new sentencing date.


       Thank you for your consideration.


                                              Respectfully submitted,

                                                      /s/

                                              Anthony Cecutti




                                              2
